Case: 1:15-cv-00637-MRB-MRM Doc #: 70 Filed: 02/12/21 Page: 1 of 1 PAGEID #: 872




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Aaron E. Young,

       Petitioner,

              v.                                          Case No. 1:15cv637

Neil Turner, Warden,
North Central Correctional
Institution,                                              Judge Michael R. Barrett

       Respondent.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on January 28, 2021 (Doc. 69).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 69) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 69) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Petitioner’s Motion to Alter or Amend the Judgment (Doc. 68) is DENIED. This matter

remains terminated on the docket of this Court.

       IT IS SO ORDERED.


                                                   /s Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court


                                              1
